DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This action is in response to Application filed April 29, 2019.
Claim 1 is pending.
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Claim Rejection - 35 USC § 112 
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
(i) In claim 1 recited the limitations of ‘incremental’ or ‘incrementally’ are frequently used but never appear in the original specification. Applicant’s fig 4 disclosed entering pages or 
(ii) Claim 1 also recited the limitation of ‘relatively large’ is not further explained in the original specification. Further, claim recited limitations are “content items being associated with descriptive terms that characterize the selectable content items” and “descriptor prefix”. The term “descriptive term” is not disclosed by the original specification and it is not clear whether it meant to be synonymous to plain ‘descriptor’ or else how both terms are meant to relate each other. No details are given as to how ‘descriptor term’ are ‘associated’ with content items and how they meant to ‘characterize’ them.
(iii) Claim 1 also recited the limitations of 'content items being associated with descriptive terms', ‘associate subsets of content items’, ‘associated with the first descriptor prefix string’, ‘content items that is associated with the string of prefixes received’ are not disclosed by the original specification. It is unclear whether these limitations meant to ‘set of content items’ to reflect a complete list or a ‘top m’ selection disclosed by fig. 6. 
Examiner is unable to locate these above claim recited limitations (i)-(iii) in the original specification. The claim, as best understood, has been rejected based on a teaching of the prior art. In order to expedite the prosecution process of this present application, the examiner assumes that applicants will correct or delete the new matter issues.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
7.	In claim 1 recited the limitations of "desired content item”. Any type of user interest or user search can be desired content item. The phrase ‘desired’ is merely intended use which does not distinguish the claim recited limitations from the prior art of record.
What action is performing? What is the “taken” as recited in the claims? If there are specific action is perform then this should define in the claims based on the original specification? The phrase taken may replace with the term configure to. Currently recited, the phrase action and taken is indefinite as it fails to point out what is being described.
Claim 1 also recited the limitation of ‘relatively large’, ‘content items being associated with descriptive terms, ‘associated with the first descriptor prefix string’, ‘content items that is associated with the string of prefixes received’. Any type of relation can be relatively or associated with. The term ‘relatively’ or ‘associated’ is not defined by the claim and one of ordinary skill in the art would not reasonably appraised the claimed invention. The term ‘relatively’ or ‘associated’ is indefinite as recited in the claim as it fails to point out what is being described. 

Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is rejected because the claimed invention is directed to selecting, identifying content item, content item associated with string, descriptor prefix strings, incremental text string entered by the user, identifying one desired content item, subsequent incremental text input including a second descriptor prefix of a word, forming a string of prefixes including first and second descriptor, subset of content items associated with string of prefixes received etc. The limitations of selecting, identifying content item, content item associated with string, descriptor prefix strings, incremental text string entered by the user, identifying one desired content item, subsequent incremental text input including a second descriptor prefix of a word, forming a string of prefixes including first and second descriptor, subset of content items associated with string of prefixes received etc. is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components. That is, other than reciting presenting on a display device, nothing in the claim element precludes the step from practically being performed in the mind or they all can be done pan and pencil. 
The limitations of incrementally identifying, prefix string contains less than all characters of the descriptor terms, subsequent to ranking, subsequent to receiving, can be merely interpreted as repeated/cycle/progressive search, a word has fewer than actual string, selecting list of items based on user interest respectively etc. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of using a computer, then it falls with mental process grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim only recites display device steps. The limitations of display device as recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claim Rejections- 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
11.	Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gross et al. (US 2004/0133564 A1), hereinafter Gross in view of Robarts et al. (US 8,051,450 B2), hereinafter Robarts.
As for claim 1, Gross teaches a method of incrementally identifying and selecting a content item to be presented from a relatively large set of selectable content items, the content items being associated with descriptive terms that characterize the selectable content items, the method comprising (see [0010], [0011], variety of search targets. Substantially immediately after each character in a search string is entered by a user. Generating indexes that contain content information and attribute information corresponding to the search. The index includes data structure that associates character strings found with a file or document containing the search):
using an ordering criteria to rank and associate subsets of content items with corresponding strings of one or more descriptor prefix strings, each descriptor prefix string being a variable length string containing a subset of the characters of the descriptive terms that characterize the selectable content items, wherein each descriptor prefix string contains less than all characters of the descriptive terms (see [0010], [0040]-[0046], the search is performed incrementally so that the results (i.e., the identification of the corresponding search targets) are provided or narrowed substantially immediately after each character in a search string is entered by a user);
..….ranking and associating the content items with strings of one or more descriptor prefix strings, receiving incremental text input entered by a user, the incremental text input including a first descriptor prefix of a word entered by the user for incrementally identifying at least one desired content item of the relatively large set of content items, wherein the first descriptor prefix contains less than all characters of the word the user is using to incrementally identify the at least one desired content item (see Fig. 2B, [0046], [0048], Figure 2B, illustrates an example search lookup operation. At state 202B one or more search characters or strings are received. At state 204B the character or character strings are located in a word file, which is part of the fixed index. At state 206B pointer or pointers for the character or character strings in an occur-offsets file are located. At state 208B document occurrence information is read from the occur file using the located pointers. The occur-offsets file and occur file are also part of the fixed index. At state 21OB the search results are presented to the user. The search results are displayed in the list pane or area, and the view area or pane displays the contents of the first item or a selected item from the list area [0052], sort for provided for each attribute column. A precomputed default sort list, also referred to as a master sort list, would then be sorted according to date/time, and the master sort list would be almost instantly presented with the pre-computed sort list when the user clicks on the email tab);
selecting and presenting on a display device the subset of content items that is associated with the first descriptor prefix string; subsequent to receiving the first descriptor prefix, receiving subsequent incremental text input entered by the user, the subsequent incremental text input including a second descriptor prefix of a word entered by the user for incrementally identifying the at least one desired content item and forming a string of prefixes including the first descriptor prefix and the second descriptor prefix in the order received, wherein the second descriptor prefix contains less than all characters of the word the user is using to incrementally identify the at least one desired content item; and selecting and presenting on the display device the subset of content items that is associated with the string of prefixes received (see figure 3B, selecting and presenting on a display device the subset of television content items that is associated with the first descriptor prefix string. In Figure 4B at step 404B, after the user has entered a single character into the main search field, a search is incrementally performed, and the list pane or area 308B, shown in Figure 3B below, displays search results, [0035], [0118], incrementally searching across a plurality of attribute fields for files).
Gross teaches the claimed invention including the limitations of ranking. Gross does not explicitly teach the limitations of subsequent to ranking. In the same field of endeavor, Robarts teaches the limitations of subsequent to ranking (see column 18, lines 1-56, query results provided in an ordered list, construct a query for all EPG items, the first list having a digit beginning with 2, nest depresses 4, G, H and I).
Gross and Robart both references teach features that are directed to analogous art and they are from the same field of endeavor, such as searching, watching, manipulating, entering strings/characters for various television/content items. Sorting, ordering and displaying the search result.  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Robart’s teaching to Gross's system for an EPG database which provide a use a single consistent interface. This would allow a user to search files, documents and websites, as taught by Gross, to include allowing the user to search television content items in an EPG database, allow intelligent search procedures to better assist the viewer in locating preferred programs. Thus, the user substituted the specific database with video-files of Gross with the EPG database with television items of Robarts (see Robarts, column 3, lines 35-50). 
Prior Arts
12.	US 2003/0093794 A1 teaches relevance function performs key word searches automatically. Identifying the location relevance of a television news program, and ranking a list of television shows based on location (see [0042]-[0043]).
US 2004/0194141 A1: identifies the location of stop words in
user-inputted search terms, as opposed to identifying the location of stop
words within the indexed descriptive terms, prior to the user entering a
search (e.g. [0036]).
US 6026398 teaches approximate string-matching algorithms to account for different pronunciations and misspellings of words to be matched together (e.g. fig. 10, 11, column 2, line 47-53).
Larry Kerschberg, Ph.D: Certifies copy of a petition to the Board of Patent Appeal and Interference. March 09, 2018. 
Also see: EP 1463307 A2, US 2005/0192944, US 2005/0278175, US 2002/0184373, US 2005/0246311, US 2006/0036640, US 2004/0139091, US 2003/0084270, US 2004/0083198, US 2004/0220926, these references are state of the art at the time of the claimed invention.  

Conclusion
13.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
14.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
15.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154                                                                                                                                                                                           
3/12/21